J-A22036-18


NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37

    IN THE INTEREST OF: Q.R., A                :   IN THE SUPERIOR COURT OF
    MINOR                                      :        PENNSYLVANIA
                                               :
                                               :
    APPEAL OF: H.R., MOTHER                    :
                                               :
                                               :
                                               :
                                               :   No. 229 EDA 2018

               Appeal from the Order Entered December 1, 2017
      in the Court of Common Pleas of Philadelphia County Family Court at
                        No(s): CP-51-DP-0003030-2017,
                            FID: 51-FN-376411-2009


BEFORE:      BENDER, P.J.E., NICHOLS, J., and STEVENS, P.J.E.*

MEMORANDUM BY STEVENS, P.J.E.:                      FILED NOVEMBER 20, 2018

        Appellant H.R. (“Mother”) files this appeal from the Order dated and

entered on December 1, 2017, in the Court of Common Pleas of Philadelphia

County Family Court adjudicating dependent her two sons, Q.R., born in

December 2002, and L.R., born in October 2011 (collectively, the “Children”).1

Specifically, Mother appeals the finding of abuse as to Q.R. related to two




____________________________________________


*   Former Justice specially assigned to the Superior Court.

1 In its Opinion filed on May 31, 2018, the trial court erroneously indicates
that the instant appeal arises from its December 1, 2017, and December 29,
2017, Orders involuntarily terminating Mother’s parental rights. See Trial
Court Opinion, filed 5/31/18, at 1.
J-A22036-18



indicated reports from August 26, 2017.2 After review, we affirm the trial

court’s order.

       The family came to the attention of the Department of Human Services

(DHS) on August 26, 2017, following reports of Mother’s alleged physical

abuse of Q.R.        N.T. at 9.      DHS alleged that Mother had filmed Q.R.

masturbating with the intent to publish such video on the Internet. Id. at 10-

11. As testified by DHS Intake Worker, Yavonna Shields, there were additional

allegations of prior sexual abuse, untreated mental health issues, and harm

to family pets related to Q.R.3 Id. at 11-13.

       Notably, Q.R. had been hospitalized for mental health evaluations on

three occasions since March of 2017 and was at Fairmount Behavioral Health

at the time of the hearing.4 Id. at 14, 25. Subsequent reports were received

which included allegations relating to the mental health of Mother; lack of

____________________________________________


2 While the court expressed approval of DHS’ oral request for the indicated
Child Protective Services (“CPS”) abuse reports of August 26, 2017, to be
founded, Notes of Testimony (“N.T.”), 12/1/17, at 44-47, we observe that
there was not a written order reflecting a finding of abuse pursuant to 23
Pa.C.S.A. § 6303.

3 Ms. Shields testified to allegations of Mother “hitting and punching” Q.R.
N.T. at 9-10. Ms. Shields further stated that, while Mother denied physical
harm or discipline to Q.R., Mother confirmed filming Q.R. “dancing nude, but
that she did not distribute it.” N.T. at 17-18. Ms. Shields also noted that
Mother admitted Q.R. had killed his brother’s turtle. Id. at 18.

4Q.R. reportedly did not wish return to Mother’s care. Dependency Petition,
11/14/17, at ¶¶5 b, c, i.




                                           -2-
J-A22036-18



medical care as to Q.R. and L.R. for an extended period of time; physical

discipline of Q.R.;5 lack of treatment for Q.R. for past injuries and sexual

abuse; Q.R.’s desire to harm animals; Mother’s lack of compliance with the

safety plan and refusal to accept in-home services and supports; absence of

a bond between Mother and Q.R.; and the unkempt nature of the home.6

Dependency Petition, 11/14/17, at ¶¶5 j, k.

        DHS filed dependency petitions as to Q.R. and L.R. on November 14,

2017.    An adjudicatory hearing pertaining to these petitions was held on

December 1, 2017. Mother was present and represented by Elizabeth Larin,

Esquire.    Children, almost fifteen years old and six years old at the time,

although not present, were represented by a Child Advocate, Brian Johnson,

Esquire.7    DHS presented the testimony of DHS Intake worker, Yavonna
____________________________________________


5 Ms. Shields observed scars on Q.R.’s right shoulder, left thigh, and right
thigh, which Q.R. attributed to Mother’s branding him with a fork as a result
of his playing with fire. Mother also hit him with a metal broom and burned
him with a curling iron. N.T. at 18-19.

6 On October 3, 2017, DHS observed “that [Q.R.]’s bedroom lacks a bed, and
is strewn with clothes and trash; that [Mother] and [L.R.]’s bedroom was
unkempt and contained a full-size bed on a broken metal frame and a deflated
air mattress; that the home was unkempt and strewn with trash and dirty
laundry on the floors; and that there were also several bags of trash and dirty
diapers in the home.” Id. at ¶5 l.

7  Notably, Attorney Johnson’s office, the Defender’s Association Child
Advocacy Unit, was appointed by the trial court on November 15, 2017, as
counsel and guardian ad litem to represent the Children. Such appointment
was to represent the Children’s interests in connection with proceedings
related to abuse, dependency, termination of parental rights, adoption and/or
custody. Order Appointing Counsel, 11/15/17.



                                           -3-
J-A22036-18



Shields, for purposes of the adjudication.        Prior to the completion of Ms.

Shields’ testimony, Mother agreed to an adjudication of dependency and

commitment.8,     9   N.T. at 20.     The parties stipulated that had Ms. Shields

continued to testify she would have testified to the facts set forth in the

dependency petitions. There was not a stipulation, however, as to the veracity

of such facts. Id. at 21. Thereafter, the trial court additionally approved DHS’

____________________________________________




While this appeal was pending, this Court extended the requirements of In re
Adoption of L.B.M., 639 Pa. 428, 432, 161 A.3d 172, 174 (2017), and its
progeny to dependency actions generally. See L.B.M., supra (the issue
decided was whether 23 Pa.C.S.A. § 2313(a), which mandates the
appointment of counsel for children involved in contested involuntary
termination of parental rights proceedings, is satisfied by the appointment of
a GAL provided that the GAL is an attorney.); see also In re T.S., ___ Pa.
____, 192 A.3d 1080 (2018) (holding that the trial court did not err in allowing
the children’s GAL to act as their sole representative during the termination
proceeding because, at two and three years old, they were incapable of
expressing their preferred outcome.); In re J’K.M., 191 A.3d 907 (Pa.Super.
2018) (reversing order denying appointment of a separate counsel for
dependency proceedings where there was a conflict between the child’s best
interests and legal interests). Instantly, upon our review, we discern no
conflict between Q.R.’s preference and his best interests. However, the
preference of L.R. who was six years old at the time of the proceeding in
question is unknown, and the certified record does not suggest his preference.
If the trial court determines there is a conflict between his preference and his
best interests, L.R. must have separate legal counsel to advocate for those
disparate interests in future proceedings.

8  Attorney Johnson supported the adjudication and commitment of the
Children. Specifically, in response to inquiry from the trial court, he replied,
“I am in agreement with the stipulations as to [the Children’s] full commits.
And the recommendations for the children then for mom. . . .” N.T. at 49.

9   Mother does not challenge the adjudication of dependency on appeal.




                                           -4-
J-A22036-18



oral request for two indicated CPS abuse reports as to Q.R. from August 26,

2017, to be founded.10 Id. at 44-47. The certified record, however, does not

contain a written order reflecting a finding of abuse pursuant to 23 Pa.C.S.A.

§ 6303. Such a finding is not reflected in the court’s December 1, 2017, order

memorializing adjudication and disposition.        Order of Adjudication and

Disposition – Child Dependent, 12/1/17. Of relevance, the following exchange

occurred on the record:

             MS. HARRISON: Your Honor, had previously inquired
       about the status of the report. So I don’t know if the [c]ourt wants
       that on the record before mom leaves.

             THE COURT: Yes. What’s the status of the reports of DHS
       investigation for August 26th.

              MS. HARRISON: Before she leaves.

              THE COURT: Counsel’s here.

              MS. HARRISON: Okay.

              THE COURT: She needs to start making her phone call.

             MS. HARRISON: Your Honor, the CPS Report from 8/26/17
       in regard to the hitting, that report is indicated. The additional
       CPS Report with respect to the other issues discussed with the
       [c]ourt will also be indicated.

            In addition, there were a number of reports that came in.
       There is a valid GPS from 10/2/2017, which is referenced in the



____________________________________________


10 The court additionally found that Mother’s adult daughter, N.R., and N.R.’s
infant daughter, N.M., also resided in Mother’s household and then held
Mother in custody until N.R. surrendered N.M. to DHS. Id. at 28-44. Mother
appeals this issue separately at Superior Court Nos. 230 & 232 EDA 2018.
N.R. and N.M. were not a subject of the instant dependency proceedings and
appeal.

                                           -5-
J-A22036-18


     petition. And there is still pending CPS Report from 11/22 and
     that matter will still be pending, Your Honor.

            THE COURT: So as it stands right now within the last say,
     like, four months I have two indicated reports.

           MS. HARRISON: Two indicated and --

          MS. SHIELDS: Three indicated, two from 8/26, one from
     10/2 and a valid GPS from 10/3. And there’s a pending CPS.

           THE COURT: Okay. Thank you.

            MS. HARRISON: And we would ask for the indicated
     reports to be founded based on the stipulation and the testimony
     if the [c]ourt would grant.

           MS. LARIN: What are you asking?

           MS. HARRISON: That the findings --

           THE COURT: That the indicated reports --

           MS. LARIN: Your Honor, I don’t even have the --

           THE COURT:         -- be marked founded based on the
     stipulation.

           Ms. Larin, I’ll hear from you.

           MS. LARIN: I mean, my only objection is that I haven’t
     actually seen those reports. But if it’s based on the stipulation of
     what’s in the petition and if you’re saying what’s in the petition is
     what you’re asking to be founded.

           MS. HARRISON: Yes. Yes, correct.

           MS. LARIN: That would --

           I did not stipulate to the veracity of those, Your Honor.

           MS. HARRISON:         The [c]ourt can make a credibility
     determination of the testimony, which was on the two CPS Reports
     that was presented at the very least.

           THE COURT: Well, actually, when we were on the record
     before counsel indicated that they would stipulate to the
     adjudication, Ms. Shields had already testified to the August 26,
     2017, CPS Report.


                                     -6-
J-A22036-18


              MS. LARIN: Yes, Your Honor.

            THE COURT: And I think that that dealt with the physical
       abuse or the alleged physical abuse of [Q.R.] by [Mother].

              MS. HARRISON: And the videotaping.

              THE COURT: And the videotaping.

             MS. HARRISON: Which is the same day. It’s a separate
       report.

             THE COURT: And it’s a separate report. So those are the
       two reports that did come in. And so, based on that I believe that
       I can make the finding.

              MS. HARRISON: Thank you.

             THE COURT: In terms of the October 2nd report, and I think
       the October 2nd report had to do with – I don’t know that I got full
       testimony on the October 2nd report.

            MS. HARRISON: I’m fine with the two founded reports,
       Your Honor. That’s sufficient.

            THE COURT: Okay.              That’s fine.    So that’s what I feel
       comfortable with doing.

              ...

N.T. at 44-47.

       On December 29, 2017, Mother, through counsel, filed a timely notice

of appeal as well as a concise statement of errors complained of on appeal

pursuant to Pa.R.A.P. 1925(a)(2)(i) and (b).             The trial court filed its Rule

1925(a) Opinion on May 31, 2018.11

       On appeal, Mother raises the following issues for this Court’s review:



____________________________________________


11 The trial court filed a single opinion addressing the instant appeal involving
the court’s finding of abuse and Mother’s separate challenge to her
incarceration.

                                           -7-
J-A22036-18


      1. Did the trial court commit an error of law and abuse of
      discretion by finding child abuse after [Mother] had already been
      involuntarily removed from the [c]ourtroom, so that she was
      unable to present any evidence in her own defense, in violation of
      her rights to due process?

      2. Did the trial court commit an error of law and abuse of
      discretion by finding child abuse when [Mother] had not been
      provided notice that the Philadelphia Department of Human
      Services intended to pursue a finding of child abuse against her,
      and where the Philadelphia Department of Human Services did not
      indicate that they were requesting a finding of child abuse at the
      outset of the Adjudicatory hearing?

      3. To the extent the trial court based a finding of child abuse on
      counsel’s stipulation at the Adjudicatory hearing, did the trial court
      commit an error of law, abuse of discretion, and violate [Mother]’s
      right to due process?

      4. Did the trial court commit an error of law and abuse of
      discretion when it based its finding of child abuse on
      uncorroborated hearsay statements, in violation of 23 Pa.C.S.[A.]
      §6381(b), the Juvenile Act, the Pennsylvania Rules of Evidence,
      and [Mother]’s right to due process?

      5. Did the trial court commit an error of law and abuse of
      discretion by finding child abuse where the Philadelphia
      Department of Human Services failed to prove by clear and
      convincing evidence that the child was abused, as defined by 23
      Pa.C.S.[A.] §6303?

Mother’s Brief at 7-8.

      Our standard of review for dependency cases is as follows:

      [T]he standard of review in dependency cases requires an
      appellate court to accept the findings of fact and credibility
      determinations of the trial court if they are supported by the
      record, but does not require the appellate court to accept the
      lower court’s inferences or conclusions of law. Accordingly, we
      review for an abuse of discretion.

In re R.J.T., 608 Pa. 9, 26-27, 9 A.3d 1179, 1190 (2010) (citations omitted);

see also In the Interest of L.Z., 631 Pa. 343, 111 A.3d 1164 (2015). “The



                                      -8-
J-A22036-18



trial court is free to believe all, part, or none of the evidence presented and is

likewise free to make all credibility determinations and resolve conflicts in the

evidence.” In re M.G. & J.G., 855 A.2d 68, 73-74 (Pa.Super. 2004) (citations

omitted).

      [T]o adjudicate a child dependent, a trial court must determine,
      by clear and convincing evidence, that the child:

            is without proper parental care or control,
            subsistence, education as required by law, or other
            care or control necessary for his physical, mental, or
            emotional health, or morals. A determination that
            there is a lack of proper parental care or control may
            be based upon evidence of conduct by the parent,
            guardian or other custodian that places the health,
            safety or welfare of the child at risk.

      42 Pa.C.S.A. § 6302(1). “Clear and convincing” evidence has
      been defined as testimony that is “so clear, direct, weighty, and
      convincing as to enable the trier of facts to come to a clear
      conviction, without hesitancy, of the truth of the precise facts in
      issue.” In re C.R.S., 696 A.2d 840, 843 (Pa.Super. 1997)
      (citation omitted).

      In accordance with the overarching purpose of the Juvenile Act
      “[t]o preserve the unity of the family wherever possible,” see 42
      Pa.C.S.A. § 6301(b)(1), “a child will only be declared dependent
      when he is presently without proper parental care and when such
      care is not immediately available.” In re R.T., [ ] 592 A.2d 55,
      57 (Pa.Super. 1991) (citation omitted). This Court has defined
      “proper parental care” as “that care which (1) is geared to the
      particularized needs of the child and (2) at a minimum, is likely to
      prevent serious injury to the child.” In re C.R.S., supra at 845
      (citation omitted).

In re A.B., 63 A.3d 345, 349 (Pa.Super. 2013).




                                      -9-
J-A22036-18



       Under the current version of the CPSL, effective June 12, 2018,12 child

abuse is now defined as follows:

       (b.1) Child abuse.--The term “child abuse” shall mean
       intentionally, knowingly or recklessly doing any of the following:

            (1)        Causing bodily injury to a child through any recent
                       act or failure to act.

            (2)        Fabricating, feigning or intentionally exaggerating
                       or inducing a medical symptom or disease which
                       results in a potentially harmful medical evaluation
                       or treatment to the child through any recent act.

            (3)        Causing or substantially contributing to serious
                       mental injury to a child through any act or failure to
                       act or a series of such acts or failures to act.

            (4)        Causing sexual abuse or exploitation of a child
                       through any act or failure to act.

            (5)        Creating a reasonable likelihood of bodily injury to
                       a child through any recent act or failure to act.

            (6)        Creating a likelihood of sexual abuse or
                       exploitation of a child through any recent act or
                       failure to act.

            (7)        Causing serious physical neglect of a child.

            (8)        Engaging in any of the following recent acts:

                   (i) Kicking, biting, throwing, burning, stabbing or
                   cutting a child in a manner that endangers the child.


____________________________________________


12 The definition of child abuse remained the same as the prior version of the
CPSL, effective October 28, 2016, to February 20, 2018, in effect on August
26, 2017. Further, only Subsections (b.1)(8)(vii)(D) and (b.1)(10), which are
not relevant instantly, were not included in the version of the CPSL, effective
July 1, 2015, to October 27, 2016, in effect prior to that.

                                          - 10 -
J-A22036-18


              (ii) Unreasonably restraining or confining a child,
              based on consideration of the method, location or the
              duration of the restraint or confinement.

              (iii) Forcefully shaking a child under one year of age.

              (iv) Forcefully slapping or otherwise striking a child
              under one year of age.

              (v) Interfering with the breathing of a child.

              (vi) Causing a child to be present at a location while a
              violation of 18 Pa.C.S.[A.] § 7508.2 (relating to
              operation of methamphetamine            laboratory) is
              occurring, provided that the violation is being
              investigated by law enforcement.

              (vii) Leaving a child unsupervised with an individual,
              other than the child’s parent, who the actor knows or
              reasonably should have known:

                    (A)   Is required to register as a Tier II or Tier
                          III sexual offender under 42 Pa.C.S.[A.]
                          Ch. 97 Subch. H (relating to registration of
                          sexual offenders),11 where the victim of the
                          sexual offense was under 18 years of age
                          when the crime was committed.

                    (B)   Has been determined to be a sexually
                          violent predator under 42 Pa.C.S.[A.] §
                          9799.24 (relating to assessments) or any
                          of its predecessors.


                    (C)   Has been determined to be a sexually
                          violent delinquent child as defined in 42
                          Pa.C.S.[A.] § 9799.12 (relating to
                          definitions).

                    (D)   Has been determined to be a sexually
                          violent predator under 42 Pa.C.S.[A.] §
                          9799.58 (relating to assessments) or has
                          to register for life under 42 Pa.C.S.[A.] §
                          9799.55(b) (relating to registration).

                                 - 11 -
J-A22036-18



           (9)      Causing the death of the child through any act or failure
                    to act.

           (10)     Engaging a child in a severe form of trafficking in persons
                    or sex trafficking, as those terms are defined under
                    section 103 of the Trafficking Victims Protection Act of
                    2000 (114 Stat. 1466, 22 U.S.C. § 7102).

23 Pa.C.S.A. § 6303(b.1) (footnote omitted).

      Bodily injury is defined as “[i]mpairment of physical condition or

substantial pain.” 23 Pa.C.S.A. § 6303(a). Serious mental injury is defined

as “[a] psychological condition, as diagnosed by a physician or licensed

psychologist, including the refusal of appropriate treatment, that: (1) renders

a child chronically and severely anxious, agitated, depressed, socially

withdrawn, psychotic or in reasonable fear that the child’s life or safety is

threatened; or (2) seriously interferes with a child’s ability to accomplish age-

appropriate developmental and social tasks.” Id. Further, serious physical

neglect is defined as follows:

      Any of the following when committed by a perpetrator that
      endangers a child’s life or health, threatens a child’s well-being,
      causes bodily injury or impairs a child’s health, development or
      functioning:

           (1)      A repeated, prolonged or egregious failure to
                    supervise a child in a manner that is appropriate
                    considering the child’s developmental age and
                    abilities.

           (2)      The failure to provide a child with adequate
                    essentials of life, including food, shelter or medical
                    care.




                                     - 12 -
J-A22036-18



Id.   Lastly, sexual abuse or exploitation is defined, in part, as “(1) [t]he

employment, use, persuasion, inducement, enticement or coercion of a child

to engage in or assist another individual to engage in sexually explicit conduct,

which includes, but is not limited to, the following: . . . (iv) [a]ctual or

simulated sexual activity for the purpose of producing visual depiction,

including photographing, videotaping, computer depicting or filming. . . .” Id.

      In In the Interest of J.R.W., 631 A.2d 1019, 1024 (Pa.Super. 1993),

we explained that, pursuant to the doctrine of incorporation, the Juvenile Act’s

definition of dependent child subsumed the definition of child abuse outlined

in the CPSL. Thus, we stated the two laws “must be applied together in the

resolution of child abuse complaints.” Id. at 1023. We reasoned:

      The Legislature intended a detailed and specific definition of abuse
      to leave no doubt as to the capacity of the trial court, which in this
      case can only be the Juvenile Court, to make a finding and
      determination that a child has been abused. In its capacity as a
      trial judge, the Juvenile Court judge will look and must look to the
      above definition of child abuse in a case referred by the child
      protective service agency to the Court under petition for review of
      dependency when child abuse has been alleged.

Id.

      In addition to establishing the pertinent definition of child abuse, the

court in In the Interest of J.R.W. also stressed that the juvenile court’s

determination of whether child abuse occurred must be supported by clear

and convincing evidence. Id.

      [T]he clear and convincing evidence necessary to find
      dependency, has been imposed by the Legislature as the standard
      which the Juvenile Court must apply in deciding abuse cases. . . .

                                     - 13 -
J-A22036-18


      There is no conflict, constitutional or otherwise, with the clear and
      convincing evidence standard imposed by the Act to establish child
      abuse.

Id.; see also In re L.Z., __ Pa. __, 111 A.3d 1164, 1174 (2015).

      Moreover, 23 Pa.C.S.A. § 6381 provides, in part:

      (d) Prima facie evidence of abuse.--Evidence that a child has
      suffered child abuse of such a nature as would ordinarily not be
      sustained or exist except by reason of the acts or omissions of the
      parent or other person responsible for the welfare of the child shall
      be prima facie evidence of child abuse by the parent or other
      person responsible for the welfare of the child.


As to the August 26, 2017, reports of abuse, the trial court stated:

      In the present case, the social worker testified based on her
      investigation following a Child Protective Services report, Q.R.
      showed her scars on his body he attributed to the physical abuse
      of his Mother. Furthermore, the social worker testified Mother
      confirmed she videotaped Q.R. engaged in sexual acts on her
      telephone. Furthermore, Mother admitted she was aware [of]
      Q.R. harming family pets. The social worker testified Mother
      stated allegations of her hitting Q.R. were false.

      Counsel for the Department of Human Services requested the
      indicated Child Protected Services report of August 26, 2017
      alleging physical abuse of Q.R. and videotaping of Q.R. be marked,
      “founded.” Counsel for Mother stipulated to the petition of the
      Department of Human Services and adjudication of Q.R. and L.R.
      The [c]ourt’s ruling and determinations were based on the
      testimony of the social worker.

      The [c]ourt reasoned concern of the allegations of physical and
      sexual abuse perpetrated on Q.R. by Mother. The [c]ourt marked
      the indicated Child Protective Services report of August 26, 2017
      as founded based on the testimony and the stipulations.

Trial Court Opinion, 5/31/18, at 4-5 (citations to N.T. omitted). Mother argues

that the trial court entered a finding of abuse without notice and in violation




                                     - 14 -
J-A22036-18


of due process, and on the basis improperly admitted evidence. Mother’s Brief

at 19-59.

       In the case sub judice, when adjudicating Q.R. dependent the trial court

did not make a finding of abuse pursuant to 23 Pa.C.S.A. § 6303. Although

such is arguably apparent from the court’s on-the-record findings, N.T. at 44-

47, the trial court did not include such a finding in its written adjudication, or

otherwise.13 Order of Adjudication and Disposition – Child Dependent,

12/1/17. Hence, an appeal of this issue is not viable. See Pa.R.A.P. 341 (an

appeal may be taken from an order entered as a final order).

       Further, to the extent Mother argues before this Court that her right to

due process was violated due to lack of notice or the fact that the issue was

addressed after she was removed from the courtroom, Mother failed to raise

this claim first with the trial court and, instead, presents it for the first time

on appeal.     Additionally, counsel did not timely challenge that a finding of

abuse was addressed after Mother had been removed from the courtroom and,

therefore, outside the presence of Mother. Counsel, who was present and

remained in the courtroom after Mother was removed therefrom, placed an



____________________________________________


13 While it is not indicated on the cover sheet of the petition that the petition
alleges child abuse pursuant to 23 Pa.C.S.A. § 6303, it certainly is arguable
from the allegations set forth therein pertaining to the purported physical
abuse and discipline of Q.R., the filming of Q.R., the failure to comply with the
recommended mental health treatment, and the failure to provide appropriate
medical care. Dependency Petition, 11/14/17, at ¶¶5b, c, j, k.


                                          - 15 -
J-A22036-18


objection on the record related to the CPS reports of August 26, 2017,

involving the alleged abuse of Q.R. by Mother and indicated she had not seen

the reports. N.T. at 46; however, counsel did not raise a lack of notice or

failure to raise the issue of abuse in the petition. Thus, Mother has waived

these claims on appeal. See Pa.R.A.P. 302(a) (providing for waiver of issues

not first raised in lower court); Fillmore v. Hill, 665 A.2d 514, 515-16

(Pa.Super. 1995), appeal denied, 544 Pa. 609, 674 A.2d 1073 (1996) (stating:

“[I]n order to preserve an issue for appellate review, a party must make a

timely and specific objection at the appropriate stage of the proceedings

before the trial court.   Failure to timely object to a basic and fundamental

error, such as an erroneous jury instruction, will result in waiver of that issue.

On appeal, the Superior Court will not consider a claim which was not called

to the trial court’s attention at a time when any error committed could have

been corrected.”) (citations omitted).

      For the foregoing reasons, Mother’s claims fail, and the trial court’s

Order adjudicating Children dependent is affirmed.

      Order affirmed.

      P.J.E. Bender joins the memorandum.

      Judge Nichols concurs in the result.




                                      - 16 -
J-A22036-18


Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary



Date: 11/20/18




                          - 17 -